Citation Nr: 0523882	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  96-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an eye disorder, 
claimed as vision loss due to pink eye.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.  He also had Army National Guard service in the 
1950s and 1970s, but the exact dates of this service are not 
verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal following completion of its October 2004 remand 
directives.  

Prior procedural and adjudicative history pertinent to the 
eye disorder claim is summarized as follows.  In 1995, the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for vision loss claimed as secondary to pink eye on the basis 
that a well-grounded claim, consistent with then-current law, 
was not filed.  On appeal, in December 1997, the Board 
affirmed the RO's denial.  The veteran appealed the Board's 
denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  In August 2000, the Court vacated the Board's 
decision and remanded the matter to the Board for further 
evidentiary development and readjudication with adequate 
explanation of rationale for the decision.  Thereafter, the 
Board remanded the matter in June 2001, November 2003, and in 
October 2004 for further development and to ensure that 
various due process concerns are addressed.  The matter is 
now before the Board for appellate adjudication following 
completion of its most recent remand instructions.    
      
In April 1996, the veteran testified personally before a 
Decision Review Officer of the RO.  The hearing transcript is 
of record.

It is noted that the record now before the Board does not 
show that the issue of service connection for PTSD, denied by 
the RO's July 2004 rating decision, is one for which appeal 
to the Board has been perfected.  As such, the Board's 
decision below addresses only the eye disorder claim.  




FINDINGS OF FACT

1.  The totality of the medical evidence of record does not 
establish an etiological link between any diagnosed eye 
disorder, defective visual acuity, or left eye cornea scar to 
service. 

2.  The earliest medical evidence of diagnosed eye disorder 
is dated decades after conclusion of active service.


CONCLUSION OF LAW

The criteria for service connection for an eye disorder, 
claimed as vision loss due to pink eye, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Eye Disorder

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2004).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including "organic disease of 
the nervous system," when the disability in question is 
manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2004).

The veteran's basic contention is that he had pink eye in 
active service, not during National Guard service, and that 
pink eye is the root of his current vision loss.  To support 
this claim, he submitted layperson statements from several 
individuals, including one from his brother and some from 
National Guard servicemen.  In essence, these individuals 
stated that they knew the veteran to have worn glasses while 
he was in the National Guard, in support of the contention 
that, if the veteran had worn glasses during National Guard 
service, presumably shortly after completion of active duty, 
it is indicative of his having had pink eye or some other eye 
problem during active service.  (It is acknowledged that 
National Guard service personnel and medical records indicate 
that the veteran had served in this capacity in the 1950s, 
both before and shortly after the active duty service period, 
and in the 1970s.)  The veteran also testified at the 1996 
Board hearing that he had been exposed to dust, chemicals, 
and toxic fumes while performing vehicle maintenance in 
active duty, without goggles, and that he had poor and 
irregular diet during this time, all of which purportedly 
contributed to developing an eye problem.    

As stated above, one key service connection criterion is 
evidence of cause-effect link between some injury or incident 
in active duty and a current disease or disorder for which 
service connection is sought.  In general, this evidence must 
be medical - that is, in the form of a report of a doctor or 
other medical professional, who, by virtue of appropriate 
training, knowledge, or experience, is qualified to opine as 
to a diagnosis or etiology (medical causation) thereof.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during service or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, but lay testimony is not 
competent to prove a matter requiring medical expertise.)  
Thus, while the Board acknowledges the veteran's belief that 
his active duty and current eye problems are directly 
related, and that his wearing of eyeglasses in active service 
and/or National Guard service is indicative of his having 
acquired an eye disorder in service, the Board requires 
medical evidence of causation in light of Espiritu.  
Moreover, assuming that the veteran did wear eyeglasses 
during the pertinent time period as alleged, the Board notes 
that, without more, the mere fact of having worn eyeglasses 
alone may not be conclusive evidence that pink eye or some 
other eye disorder did in fact become manifested during 
service.  
 
First, the Board acknowledges that not all of the veteran's 
active duty service medical records appear to be in the file; 
the record reflects communication between the National 
Personnel Records Center (NPRC) and the RO indicating that, 
despite numerous searches, it was determined that the 
veteran's service medical records covering the active duty 
period might have been destroyed in a fire decades ago.  
Similarly, the RO's search efforts resulted in a 
determination that records from Martin Army Hospital, Fort 
Benning, Georgia, are not available, and that, if they did 
exist, they would have been included in the service medical 
records, which might have been lost to fire.  It also was 
determined that clinical records from this medical facility 
are not available and cannot be reconstructed.  The Board 
fully concedes that the lack of complete service medical 
records is not due to any fault on the veteran's part; they 
were lost while in the custody of the federal government.

Nonetheless, to the extent that the veteran's active duty 
service medical records are available, they are wholly devoid 
of any evidence concerning pink eye, vision, defect, or any 
eye disorder.  As of October 1955, when the veteran underwent 
a medical examination at the conclusion of active service, 
visual acuity was measured at 20/20 bilaterally.  It also is 
noted that his service medical and personnel records from the 
National Guard service also have been obtained, and they do 
not indicate that the veteran had had pink eye during active 
duty in the 1950s or even the 1970s during National Guard 
service, although defective distance vision, although not 
significant enough to be disqualifying ("NCD" - not 
considered disqualifying), was noted in 1974 and 1978 
National Guard service medical examination reports.  Nothing 
is noted therein about pink eye, or dust or chemical 
exposure, or etiology of imperfect distance visual acuity; 
nor do these records reflect any diagnosis of an eye 
abnormality.          

The post-service record is silent as to any complaint of, or 
treatment for, vision problems until almost four decades 
after discharge from active duty.  The initial medical 
evidence submitted to support this claim consists of VA 
outpatient optometry records dated in the early 1990s.  They 
indicate that the veteran has presbyopia, refractive error, 
and a cornea scar in one eye.  He also was diagnosed with 
early cataracts by a private doctor around the same time 
period.     

Even if the Board were to presume, for the purposes of 
argument, that the veteran did have exposure to dust and 
chemicals in service and was in fact treated for pink eye 
therein (bearing in mind the possibility that the cornea scar 
might be related to such exposure), it is probative that the 
1955 separation medical examination report does exist in the 
file, even though the veteran reportedly "disagrees" with 
this examination report and that he does not recall 
undergoing such an examination (see VA Form 9), and it 
clearly states a medical professional's finding as to 
bilateral 20/20 vision at the time of separation.  No eye 
abnormality, to include any cornea damage, is documented in 
this examination report.  

Also, even if the Board were to discount the probative value 
of the "20/20" findings in the separation medical 
examination report for the purposes of argument (in other 
words, remaining open to the possibility that, 
notwithstanding the "normal" vision test results at 
separation, some as-yet-undetermined eye disorder had become 
manifested, or was in the process of becoming manifested, 
during this time), the substantial gap in time between active 
service and the earliest post-service medical evidence of eye 
disorder (early 1990s), too, is probative and weighs heavily 
against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).


It also is pertinent, while not wholly dispositive, that the 
treatment records of a private eye doctor contain a notation, 
dated in October 1995: "Pt [the veteran] wants me to relate 
'pink eye' in military [with] need for glasses - told him I 
couldn't do it (wants VA benefits)."  Although not explicit, 
this would suggest that the veteran's private, treating eye 
doctor did not see a basis for attributing the veteran's 
current visual acuity deficit to active service based upon 
the veteran's belief as to etiology (see Espiritu), or his 
accounting as to having had pink eye in service.  

In this connection, the Board acknowledges that a favorable 
medical opinion on etiology does exist.  See April 2001 
report of Dr. Jones, who apparently is an internist, and not 
an eye disorders specialist, based upon the Board's review of 
his curriculum vitae, attached to his report.  This report 
essentially provides a history of in-service injury as 
reported by the veteran, and then a wholly conclusory opinion 
on etiology: "In my opinion, his present visual impairment 
[noting that the veteran has scarring of the left cornea, 
penetrating injury to the globe (left eye), bilateral 
cataracts, and bilateral light sensitivity] is as likely as 
not due to the previous insults to his eyes during his time 
as a welder in the service."  

The Board has carefully considered Dr. Jones's opinion, as it 
is the sole medical evidence favoring the claim.  This 
opinion, while material, ultimately is not sufficiently 
persuasive for a number of reasons, even though the doctor 
reportedly had "thoroughly" reviewed the claims file and 
the veteran's "personal medical records."  First and 
foremost, a careful reading of his opinion indicates that the 
opinion was given based upon, in significant part, the 
veteran's accounting of 
in-service eye injury and the contention that there is a 
direct etiological connection as to the various eye problems 
and in-service experience as a "welder."  Second, while a 
review of the claims file is important to establish a basis 
for the credibility or reliability of an etiology opinion, 
the fact that such review was conducted does not necessarily 
mean that adequate basis for such an opinion has been shown 
where, as here, there is no discussion as to why the doctor 
finds that an etiological link is warranted.  For instance, 
the veteran's presbyopia and refractive error (these 
diagnoses are discussed below in greater detail) were 
diagnosed years before Dr. Jones rendered his opinion, and 
presumably, if Dr. Jones had reviewed the claims file and the 
veteran's "personal medical records," he had knowledge that 
these diagnoses were in effect.  As noted below, these 
disorders are, in general, considered congenital or 
developmental eye disorders.  Dr. Jones does not even mention 
these disorders; he does not discuss why he believes service 
- whether during active duty or National Guard - to be the 
cause, ruling out the possibility that developmental 
disorders could be the cause(s).  Nor does he explain why he 
believes that early cataracts, which apparently could be the 
result of congenital or developmental factors, is 
attributable to active duty and might be the result of injury 
from "external" injury (i.e., exposure to dust or 
chemicals), as alleged.  For these reasons, the Board 
concludes that this opinion is not sufficiently persuasive.  

In sum, Dr. Jones's opinion is one doctor's generalized, 
speculative, and conjectural opinion that there is a cause-
effect link, apparently based in large part on the veteran's 
report of in-service injury.  38 C.F.R. § 3.102 (2004) 
(service connection may not be based on a resort to pure 
speculation or even remote possibility).  See also Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that prisoner-of-war experience 
"could" have precipitated the initial development of a lung 
condition found too speculative to be adequate medical nexus 
evidence to well-ground a cause of death claim); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that pre-existing service-related condition may have 
contributed to ultimate demise of veteran too speculative, 
without more, to be deemed new and material evidence to 
reopen a cause of death claim).

Also on the issue of etiology, the veteran underwent a 
January 2005 C&P examination by a medical doctor (M.D.).  The 
examination report provides that, with respect to the 
veteran's claimed environmental exposure, such as exposure to 
dust, there are "no residual sequelae."  It also states 
that the veteran currently has age-related macular 
degeneration, which "very likely" plays a role in decreased 
visual acuity, and is "probably the majority of the role in 
his vision not being sharp [bilaterally]."  With respect to 
the left eye cornea scar, the examiner opined that the scar 
is located centrally, and thus, likely has a role in left eye 
vision obstruction.  These findings are unfavorable to the 
claim.  Specifically, even if the Board were to assume, for 
the purposes of argument, that the veteran did have dust and 
chemical exposure to the eyes in service, whether during 
National Guard or active service, bearing in mind that most 
of the veteran's service medical records apparently are 
unavailable due to no fault on the veteran's part, the 
current examination findings indicate no residual sequelae, 
and the available service medical records, to include an 
active duty separation examination report, do no indicate eye 
abnormality.  Moreover, while it is shown by current 
examination that the left eye cornea scar does result in left 
eye vision obstruction (assuming that the scar is a residual 
of claimed in-service chemical exposure), the determination 
that the veteran has 
age-related macular degeneration that plays a "majority" 
role in bilateral vision defect strongly disfavors the claim.           

Further, with respect to refractive error, it is considered a 
congenital or developmental defect, and thus, is not one for 
which service connection is possible.  38 C.F.R. § 3.303(c) 
(2004).  Also, presbyopia is considered congenital or 
developmental refractive error.  McNeely v. Principi, 3 Vet. 
App. 357, 364 (1992).  Refractive error cannot be service 
connected as a matter of law, absent evidence of aggravation 
by superimposed disease or injury.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994); see also, Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  
Aggravation by superimposed injury is neither alleged, nor 
shown here by medical evidence.

Finally, as for presumptive service connection for the active 
duty period - assuming that the veteran's vision disorder is 
an "organic disease of the nervous system" - the record 
lacks diagnosis and manifestation of an eye disorder to a 
compensable degree within one year after active service.  As 
discussed earlier, the record presents a fairly large time 
gap between discharge from active duty and post-service 
evidence of manifestation of eye disorder(s).  Thus, service 
connection based upon 38 C.F.R. §§ 3.307, 3.309 (2004) is not 
possible based upon the current record.  

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence against the claim.  At the most 
basic level, the claim fails due to the lack of competent, 
reliable medical evidence that any of the various recently 
diagnosed eye disorders is attributable to active service, as 
alleged, or National Guard service.  As such, the Board does 
not apply the benefit-of-reasonable doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).    

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an October 2001 letter, the RO 
notified the veteran of the basic elements of a successful 
service connection claim.  The letter explained that, if he 
provides information about the sources of evidence or 
information pertinent to the claim, to include medical or 
employment records, or records of other federal government 
agencies, then VA would make reasonable efforts to obtain the 
records from the sources identified, but that he ultimately 
is responsible for substantiating his claim, even though the 
law requires VA assistance in claim substantiation.  In 
January 2005, the RO sent the veteran another letter 
substantially similar to that sent in 2001, but more detailed 
in terms of the status of evidentiary development.  This 
letter further reinforced the prior notice of VCAA 
requirements and put the veteran and his counsel on notice as 
to the veteran's and VA's respective claim substantiation 
responsibilities.  

As for the "fourth element," the January 2005 letter 
explicitly asked the veteran: "If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Also, it is noted that the January 2004 and May 
2005 Supplemental Statements of the Case (SSOCs) explicitly 
cited 38 C.F.R. § 3.159, which includes a provision that the 
veteran may submit any pertinent evidence in his possession.  
  
Given the foregoing, the Board is satisfied that the veteran 
has been informed of all four elements of a valid VCAA 
notice.  He was notified of what the evidence must show to 
result in a favorable resolution of the claim, and was on 
notice through the Statement of the Case (SOC), SSOCs, and 
duty-to-assist letters, as well as the unfavorable rating 
decision, why the claim is denied.  He was told about his and 
VA's respective claim development responsibilities in the 
VCAA letter, and was on notice that he himself has claim 
substantiation responsibility so long as the rating action 
remains unfavorable.  
 
The Board acknowledges that VCAA notification was not 
accomplished as to all four elements before the issuance of 
the 1995 rating action from which this appeal arises.  The 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
agency of original jurisdiction (AOJ) decision: "[W]e do not 
hold that . . . [a] case in which pre-AOJ-adjudication notice 
was not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.   

However, the Pelegrini Court recognized, at p. 120, that 
where, as here, appeal had been perfected long before VCAA 
was enacted, and 38 U.S.C.A. § 5103(a) notice was not 
mandated at the time of the initial RO denial, the RO did not 
err in not providing such notice.  Rather, the appellant has 
the right to content-complying notice and proper subsequent 
VA process.  This was provided here, through more than one 
notice.  In this connection, it is pertinent that the veteran 
has not claimed that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  This is so 
despite the provision of a notice concurrent with the 
issuance of the May 2005 SSOC, the most recent SSOC 
concerning the eye disorder claim, that informed him and his 
counsel of a 60-day opportunity to further comment on the 
claim.  In fact, the record reflects a June 2005 statement by 
the veteran that he wishes to waive his right to a full 60-
day comment period, and desires a Board decision as soon as 
practicable.  No additional evidence was associated with the 
record thereafter, and no communication was received from 
either the veteran or his counsel as to missing evidence or 
information pertinent to the eye disorder claim.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes various VA treatment/testing, C&P examination, and 
private medical records.  The veteran was given an 
opportunity to testify before a Veterans Law Judge in 
connection with this claim, and he declined to exercise his 
right to do so.  He did not report the existence of pertinent 
records in the custody of government agencies, such as the 
Social Security Administration, or employers. Various "buddy 
statements" and lay evidence of record have been considered.  
The Board has remanded this claim three times to ensure that 
various concerns raised by the Court's prior determination, 
as well as due process concerns, are met, and its remand 
directives have been completed.  As this is a "fire 
related" case, the Board, on remand, ordered additional 
search to obtain other service records that could help 
substantiate the claim, and the obtained records do not 
substantiate the claim, as explained in Section I of this 
decision.  Therefore, the Board concludes that VA has met its 
duty-to-assist obligations.   



ORDER

Service connection for an eye disorder, claimed as vision 
loss due to pink eye, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


